SECURITIES EXCHANGE AGREEMENT
 
This Securities Exchange Agreement (this “Agreement”) is dated as of August 23,
2011 by and between American Scientific Resources, Incorporated, a Nevada
corporation (the “Company”), and Granite Financial Group, LLC (“Holder”).
 
WHEREAS, the Holder currently holds a 12% Secured Promissory Note issued by the
Company on October 12, 2010 in the principal amount of $100,000 (the “October
Note”), and a 12% Secured Promissory Note issued by the Company on November 5,
2010 in the principal amount of $60,000 (the “November Note” and collectively
with the October Note, the “Notes”), which have accrued interest in the
aggregate amount of $14,900, resulting in an aggregate outstanding amount of an
aggregate of $174,900 as of the date of this Agreement (the “Aggregate
Outstanding Amount”); and
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Sections 3(a)(9) of the Securities Act (as defined below), the
Company desires to issue Debentures (as defined below) and the shares of the
Company’s Common Stock (as defined below) into which the Debentures are
convertible, and the Holder desires to accept the Debentures in exchange for the
Notes (the “Exchange”), as more fully described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Holder hereby
agree as follows:
 
 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings set forth in this Section 1.1:
 
“Affiliate” means any Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 promulgated under
the Securities Act;
 
“Board of Directors” means the board of directors of the Company;
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close;
 
“Closing” means the consummation of the exchange of the Notes for the Debentures
pursuant to Section 2.1 hereof;
 
“Closing Date” means the Trading Day on which this Agreement has been executed
and delivered by the applicable parties hereto, and all conditions precedent to
(i) the Holder’s obligations to proceed with the Closing and (ii) the Company’s
obligations to deliver the Debentures, in each case, have been satisfied or
waived;
 
 
 

--------------------------------------------------------------------------------

 
 
“Commission” means the United States Securities and Exchange Commission;
 
“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such Common Stock may
hereafter be reclassified or changed;
 
“Common Stock Equivalents” means any securities of the Company or any
subsidiaries of the Company which would entitle the holder thereof to acquire at
any time Common Stock, including, without limitation, any debt, preferred stock,
rights, options, warrants or other instrument that is at any time convertible
into or exercisable or exchangeable for, or otherwise entitles the holder
thereof to receive, Common Stock
 
“Conversion Price” means $.02 per share.
 
“Debentures” shall mean the convertible debentures in the form of Exhibit A
attached hereto;
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder;


“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction;


“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b) hereof;


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind;


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened;


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule;


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder;


“Trading Day” means a day on which the principal Trading Market is open for
trading; and
 
 
2

--------------------------------------------------------------------------------

 
 
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
AMEX, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the NYSE Euronext or the OTC Bulletin Board (or any successors to
any of the foregoing).
 
ARTICLE II.
EXCHANGE
 
2.1           Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, concurrent with the execution and delivery of this
Agreement by the parties hereto, the Company shall issue to the Holder in
exchange for the Notes, Debentures as determined in accordance with Section
2.2(a) hereof.  Upon satisfaction of the covenants and conditions set forth in
Sections 2.2 and 2.3 hereof, the Closing shall occur at such location as the
parties hereto shall mutually agree.
 
 
2.2
Deliveries.

 
(a)           On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to the Holder the following:
 
 
(i)
this Agreement duly executed by the Company; and

 
(ii)           a Debenture with a principal amount equal to the Aggregate
Outstanding Amount.
 
(b)           On or prior to the Closing Date, the Holder shall deliver or cause
to be delivered to the Company the following:
 
 
(i)
this Agreement duly executed by the Holder; and

 
 
(ii)
the original Notes.

 
 
2.3
Closing Conditions.

 
(a)           The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i)           the accuracy in all material respects when made and on the Closing
Date of the representations and warranties of the Holder contained herein
(unless expressly stated herein as of a specific date);
 
(ii)           all obligations, covenants and agreements of the Holder required
to be performed at or prior to the Closing Date shall have been performed; and
 
(iii)           the delivery by the Holder of the items set forth in Section
2.2(b) of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           The obligations of the Holder hereunder in connection with the
Closing are subject to the following conditions being met:
 
(i)           the accuracy in all material respects when made and on the Closing
Date of the representations and warranties of the Company contained herein
(unless expressly stated herein as of a specific date);
 
(ii)           all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed; and
 
(iii)           the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement.
 
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  The Company hereby
makes the following representations and warranties to the Holder:
 
(a)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and to otherwise carry out its obligations
hereunder.  The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, the Board of Directors or the Company’s
stockholders in connection herewith.  This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof and upon
receipt of the Holder’s signature page to this Agreement, will constitute the
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(b)           Issuance of the Debentures.  The Debentures are duly authorized
and, when issued and paid for in accordance with this Agreement, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in this
Agreement.  The Company has reserved from its duly authorized capital stock an
adequate number of shares of Common Stock for issuance upon conversion of the
Debentures.
 
(c)           Holding Period for the Debentures. Pursuant to Rule 144, the
holding period of the shares of Common Stock underlying the Debentures shall
tack back to November 5, 2010, the latest original issue date of the Notes.  The
Company agrees not to take a position contrary to this Section 3.1(c).  The
Company agrees to take all actions, including, without limitation, the issuance
by its legal counsel of any necessary legal opinions, necessary to issue to the
shares underlying the Debentures without restriction and not containing any
restrictive legend without the need for any action by the Holder; provided such
action is permitted by applicable law.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           General Solicitation.  The Company has not undertaken any
advertisement, article, notice or other communication regarding the exchange of
Notes into Debentures or otherwise published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement, regarding the
exchange of the Notes for the Debentures.
 
3.2           Representations and Warranties of the Holder.  The Holder hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows:
 
(a)           Organization; Authority.  The Holder has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and to otherwise carry out its obligations
hereunder.  The execution and delivery of this Agreement and performance by the
Holder of the transactions contemplated this Agreement have been duly authorized
by all necessary corporate, partnership, limited liability company or similar
action, as applicable, on the part of the Holder and no further action is
required by the Holder, its governing body or the holder of its equity
interests, as applicable, in connection herewith.  This Agreement has been duly
executed by the Holder, and when delivered by the Holder in accordance with the
terms hereof, will constitute the valid and legally binding obligation of the
Holder, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(b)           No Conflicts.  The execution, delivery and performance of this
Agreement by the Holder and the consummation by the Holder of
the  transactions  contemplated  herein do not and will not (i) conflict with or
violate any provision of the Holder’s charter or other organizational documents
or (ii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction decree or other restriction of any court or
governmental authority to which the Holder is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Holder is bound or affected.
 
(c)           Filings, Consents and Approvals.  The Holder is not required to
obtain any approval, consent, waiver, authorization or order of, give any notice
to, or make any filing, qualification or registration with, any court or other
federal, state, local, foreign or other governmental authority or other Person
in connection with the execution, delivery and performance by the Holder of this
Agreement or the Debenture.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           General Solicitation.  The Holder is not exchanging Notes for the
Debentures as a result of any advertisement, article, notice or other
communication regarding the Debentures published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.  Subject to Rule 144, the stock
certificates evidencing the shares of Common Stock underlying the Debentures
shall not contain any legend and shall be delivered electronically to the
Depository Trust Company (“DTC”) account of the Holder.  Nothing herein shall
limit such Holder’s right to pursue actual damages for the Company’s failure to
deliver certificates representing such shares without a legend, and the Holder
shall have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.
 
4.2           Termination of Pledge.  That certain Pledge and Guarantee
Agreement, dated as of October 12, 2010, made by Jason Roth to Holder, is hereby
terminated and no longer of any force or effect.
 
4.3           Confirmation of Conversion/Exercise Prices and Waiver of Dilution
Adjustment.  The parties hereto hereby confirm to the other that, other than the
conversion price of the Debentures, which shall be $0.02, subject to adjustment
thereunder, all other Common Stock Equivalents issued by the Company to the
Holder, Daniel Schreiber SEP IRA or any of their respective Affiliates, shall
convert or be exercisable at a price of $0.10, subject to adjustment therein, as
applicable.  Accordingly, the Holder waives any further adjustment to such
conversion or exercise prices solely and directly as a result of the issuance of
the Debentures hereunder.  Any subsequent issuances or adjustments to other
outstanding securities of the Company (including adjustments to other securities
that are caused by the issuance of the Debentures) shall result in an adjustment
to the Holder’s securities pursuant to the anti-dilution terms thereunder and
shall not be deemed waived hereunder.
 
ARTICLE V.
MISCELLANEOUS
 
5.1           Termination.  This Agreement may be terminated by any Holder as to
the Holder’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Holder, by written notice to the
other parties, if the Closing has not been consummated on or before August 23,
2011; provided, however, that such termination will not affect the right of any
party hereto to sue for any breach by the other party (or parties).
 
5.2           Fees and Expenses.  Each party hereto shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all transfer agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any shares of Common Stock underlying the
Debentures to the Holder.
 
 
6

--------------------------------------------------------------------------------

 
 
5.3           Entire Agreement.  This Agreement and the Debenture contain the
entire understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters, which the parties hereto acknowledge have been
merged into such documents, exhibits and schedules.
 
5.4           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (New York City time) on a Trading Day, and confirmation of transmission
shall have been received, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, and confirmation of transmission shall have been received, (c) the second
(2nd) Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service or (d) upon actual receipt by the party to
whom such notice is required to be given if delivered by hand or by registered
or certified mail, return receipt requested.  The address for such notices and
communications shall be as set forth on the signature pages attached hereto.
 
5.5           Amendments; Waivers.  No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed
by the Company and the Holder.  No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party hereto to exercise any right hereunder in any
manner impair the exercise of any such right.
 
5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Holder (other than by
merger).  The Holder may assign any or all of its rights under this Agreement to
any Person to whom the Holder assigns or transfers any shares underlying the
Debentures, provided that such transferee agrees in writing to be bound, with
respect to the transferred shares underlying the Debentures, by the provisions
of this Agreement that apply to the Holder.”
 
5.8           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party hereto agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York.  Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of this Agreement), and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of, any such court, that such suit,
action or proceeding is improper or is an  inconvenient venue for such
proceeding.  Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement, and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.  If either party hereto
shall commence an action or proceeding to enforce any provisions of this
Agreement, then, in addition to the obligations of the Company under Section
4.10, the prevailing party in such action or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.
 
 
7

--------------------------------------------------------------------------------

 
 
5.9           Survival.  The representations and warranties contained herein
shall survive the Closing and the delivery of the Debentures.
 
5.10           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party hereto and delivered to the other party, it being understood that
both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.
 
5.11           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
 
8

--------------------------------------------------------------------------------

 
 
5.12           Replacement of Debentures.  If any certificate or instrument
evidencing any Debentures is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Debentures.
 
5.13           Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
5.14           Construction. The parties hereto agree that each of them and/or
their respective counsel has reviewed and had an opportunity to revise this
Agreement and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto. In addition,
each and every reference to share prices and shares of Common Stock in this
Agreement shall be subject to adjustment for reverse and forward stock splits,
stock dividends, stock combinations and other similar transactions that occur
after the date of this Agreement.
 
5.15           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY HERETO AGAINST ANY OTHER PARTY, THE PARTIES
HERETO EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY
WAIVES FOREVER TRIAL BY JURY.
 


 
(Signature Pages Follow)


 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 


AMERICAN SCIENTIFIC RESOURCES, INCORPORATED
 
Address for Notice:
125 NW 11th Street
Boca Raton, FL  33432
By:
/s/ Christopher F. Tirotta  
Fax:  954-665-2820
Name: Christopher F. Tirotta, MD, MBA
Title:    CEO/Chairman
 
 
With a copy to (which shall not constitute notice):
 
Lucosky Brookman LLP
33 Wood Avenue South, 6th Floor
Iselin, NJ 08830
Attn: Joseph Lucosky, Esq.
Fax: (732) 395-4401
 

 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR THE HOLDER FOLLOWS]
 


 
10

--------------------------------------------------------------------------------

 


[HOLDER SIGNATURE PAGE TO SECURITIES EXCHANGE AGREEMENT]


IN WITNESS WHEREOF, the undersigned has caused this Securities Exchange
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
Name of Holder: Granite Financial Group, LLC
Signature of Authorized Signatory of Holder: /s/ Daniel J.
Schreiber                   
Name of Authorized Signatory:  Daniel J.
Schreiber                                                    
Title of Authorized Signatory: Chief Executive
Officer/President                              
 
 
11

--------------------------------------------------------------------------------

 


EXHIBIT A




See attached.
 
 
12

--------------------------------------------------------------------------------

 